     Case: 1:19-cv-02218 Document #: 17 Filed: 09/06/19 Page 1 of 1 PageID #:47




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

HOWARD COHAN,                                        ) INJUNCTIVE RELIEF SOUGHT
                                                     )
       Plaintiff,                                    )
                                                     )
vs                                                   ) Civil Action No.: 19-cv-02218
                                                     )
JPMCC 2006-LDP7 CORPORATE                            ) JUDGE KENNELLY
WEST DRIVE, LLC                                      )
                                                     )
       Defendant.                                    )

               STIPULATION TO VOLUNTARY DISMISSAL PURSUANT
                         TO FED.R.CIV.P. 41(a)(1)(A)(ii)

       Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), the Plaintiff, Howard Cohan and the

Defendant, JPMCC 2006-LDP7 Corporate West Drive, LLC, hereby stipulate and agree to the

voluntary dismissal of this action, with prejudice, each party to bear their own costs, including

attorneys’ fees, as all matters in controversy have been fully resolved.


HOWARD COHAN                                         JPMCC 2006-LDP7 CORPORATE WEST
                                                     DRIVE, LLC
By: /s/ Marshall J. Burt
Marshall J. Burt, Esq.                               By: /s/ Elinor H. Murarova
The Burt Law Group, Ltd.                             Duane Morris, LLP
77 W. Washington, Ste 1300                           190 S. LaSalle St., Ste 3700
Chicago, IL 60602                                    Chicago, IL 60603
312-419-1999                                         312-499-6734
Marshall@mjburtlaw.com                               EHart@duanemorris.com
